Citation Nr: 0023994	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  94-31 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

1. Entitlement to a rating in excess of 50 percent for 
schizophrenia prior to April 13, 1998.

2. Entitlement to an increased rating for schizophrenia, 
currently evaluated as      70 percent disabling.

  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to April 
1963.  This appeal originally arose from a December 1992 
rating action which denied a rating in excess of 50 percent 
for schizophrenia.  

By rating action of January 1999, the RO granted a 70 percent 
rating for schizophrenia, as well as a total disability 
rating based on individual unemployability due to service-
connected disability (T/R), each effective April 13, 1998.  
As that rating action did not grant the maximum benefit 
available under the law (i.e., a 100 percent schedular 
rating), the increased rating issue remains for appellate 
consideration.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In December 1999, the veteran appealed the effective date of 
the grant of an increased rating, claiming July 6, 1992 as 
the proper effective date.  In subsequent statements, the 
veteran's representative claimed an effective date prior to 
April 13, 1998 for the grant of an increased rating and a 
T/R.  The matter of an earlier effective date is incorporated 
into the discussion of the issues on appeal, below.  



FINDINGS OF FACT

1. On May 22, 1992, the RO received the veteran's claim for 
an increased rating for schizophrenia.

2. The VA regulatory criteria pertaining to rating 
psychiatric disabilities were revised during the pendency 
of the veteran's claim for an increased rating for 
schizophrenia; the rating criteria in effect prior to 
November 7, 1996 are more favorable to him.

3. With resolution of the benefit of the doubt in the 
veteran's favor, the medical evidence shows that his 
schizophrenia has been productive of total social and 
industrial inadaptability since 1992.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for 
schizophrenia have been met since 1992.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9205 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1962 to April 
1963.  Service medical records show that he was hospitalized 
following a suicide attempt, and a schizophrenic reaction was 
diagnosed.  On the basis of this diagnosis and a 
recommendation of a medical board, the veteran was discharged 
from service.  

In a July 1963 decision, the RO granted service connection 
for a schizophrenic reaction, and assigned a 10 percent 
rating from April 1963.  In an August 1973 decision, the RO 
assigned a 100 percent schedular rating for the service-
connected psychiatric disability, now described as latent-
type schizophrenia, effective April 1972.  By rating action 
of March 1974, the RO reduced the rating of the veteran's 
schizophrenia to 70 percent, effective June 1974.  By rating 
action of March 1976, the RO reduced the rating of the 
schizophrenia to 50 percent, effective June 1976.

On May 22, 1992, the RO received the veteran's claim for an 
increased rating for schizophrenia.

VA outpatient records from January 1991 to May 1992 show that 
the veteran sought treatment from the mental hygiene clinic 
for lethargy, fatigue, depression, suicidal ideation, 
feelings of helplessness and confusion, relationship 
problems, anhedonia, sleep disturbance, decreased 
concentration, and feelings of stress and frustration in his 
job.  He participated in weekly individual and group 
psychotherapy.  In March 1991, he reported that his job had 
evolved to include clinical work which made him 
uncomfortable, and that he did not want to go to work, but 
wanted his employer, the VA, to give him a new job.  
Initially, it was shown he did not want to take medication 
for fear of loss of control, but he was started on a trial of 
Prozac in April 1991.  In June 1991, there was a partial 
response to his medication, as he appeared less depressed 
than previously.  From July to September 1991, he appeared 
less anxious in dealing with others, and he reported that his 
mood was stable on Prozac.  In October 1991, he reported 
feeling more listless, and described fatigue, anhedonia, and 
decreased interest and motivation.  The diagnosis was mild to 
moderate depression.  There was no change in his condition in 
November 1991.  In December 1991, his mood and affect 
appeared normal and appropriate.  He reported that he had 
attended a hockey game with a friend, and had a pleasant 
experience, and that he felt motivated to do more of this 
type of activity.  It was noted that he seemed positive about 
meeting people, and was beginning to make more of an attempt 
to socialize than previously.  He reported feeling less 
depressed.  In January 1992, his mood appeared much more 
depressed and withdrawn, and he admitted to some suicidal 
ideation.  His medication was increased, and later that month 
his affect and mood appeared less depressed and more 
connected with the moment.  The impression was 
pharmacological response.  In February 1992, his symptoms 
were somewhat improved, and he attempted to increase his 
social activity.  In March and April 1992, he reported that 
he was doing well, and he appeared less depressed.  In May 
1992, he appeared more depressed than in recent months.  He 
reported that he had been experiencing a lot of stress on the 
job, and had missed a few days of work.  He reported feeling 
unable to get up for work, and stated that his job was 
affected by his lack of concentration, feelings of shakiness, 
hypervigilance of others around him, and memory lapses.  He 
also related increased depression, anhedonia, fatigue, 
generalized anxiety, and passive suicidal ideation since an 
incident wherein he lost his temper at work.  He reported 
feeling incapable of working, and wanted to retire.  The 
impression was recurrent major depression.  His medication 
was changed.  Records from the vocational assistance clinic 
in May 1992 noted that the veteran was on extended sick leave 
from work due to depression, and that he was considering 
disability retirement.  

VA mental hygiene clinic records show that in June and July 
1992 the veteran's condition was clinically unchanged from 
the previous month (i.e., he remained depressed and 
anhedonic), and that he was non-responsive to medication.  It 
was noted that he was probably unemployable, and should 
remain on sick leave from work until there was a positive 
change in his symptoms.  Records from the vocational 
assistance clinic in June and July 1992 indicated that the 
veteran remained too depressed for full-time work at that 
time, but that if he could work or volunteer on a part-time 
basis, perhaps the external structure and demands of such 
work might get him out of bed and provide some opportunities 
for socialization.  It was noted that the veteran was not 
ready for work and/or vocational retraining at that time.  In 
August 1992, mental hygiene clinic records showed he was 
mildly to moderately depressed, anhedonic, lacking energy, 
and slow in thought and movement.  There was no suicidal 
ideation or vegetative symptoms.  His condition was unchanged 
on his medication.  The veteran then sought the opinion of 
another doctor in the mental hygiene clinic, in view of his 
poor response to treatment.  He reported on an examination 
that his one passion was pursuit of baseball data, with 
active involvement in an organization devoted to such 
pursuit, and that he was also active in local civic projects 
and groups.  A mental status examination revealed that he was 
alert, oriented, and cooperative.  He was somewhat 
unspontaneous but became more open.  There was no formal 
thought disorder, and other psychotic symptoms could not be 
elicited.  His affect was markedly blunted and his mood was 
mildly depressed.  His cognitive functions were intact.  The 
diagnosis was "double depression," which was defined as 
endogenous depressive episodes within a person having a long-
standing, low-level depressive mind-set, along with a 
pessimistic attitude, insecurity, and self-deprecation.  The 
doctor agreed with the current regimen of antidepressant 
medication and ongoing therapy sessions.  Records from the 
vocational assistance clinic in August 1992 noted that the 
veteran was clearly unable to perform sustained, competitive 
employment or vocational retraining.  

In a September 1992 statement regarding disability in 
connection with an application for civil service retirement, 
the veteran indicated that he had not worked for more than 
three months on the recommendation of his doctor, due to 
severe depression.  He claimed that his condition had been 
manifested by extreme high and low moods for several years, 
and that he had become increasingly lethargic, with minimal 
concentration.  He further claimed that his depression 
affected his work performance, and that returning to work on 
several occasions had led to increased feelings of pressure, 
tension, and nervousness.  He stated that he had sought other 
positions and went through the VA vocational rehabilitation 
program, but that he had abandoned such efforts due to 
pressure and tension.  

VA mental hygiene clinic records show that in September 1992 
the veteran's condition was clinically unchanged from the 
previous month, and that he was non-responsive to medication.  
In October 1992, he reported that he was minimally improved 
after his medication was increased, yet it was noted that he 
remained moderately depressed.  An October 1992 record from 
the vocational assistance clinic indicated that the veteran 
was more active (i.e., running, walking, square dancing, 
engaged in church activities, etc.), but he continued to miss 
work due to his reported difficulty in focusing and 
sustaining interest in an activity.  It was also noted that 
he remained unable to work or engage in vocational 
retraining.  In November 1992, mental hygiene clinic records 
showed that his mood was moderately depressed, without any 
suicidal ideation.  

In November 1992, the veteran's application for disability 
retirement from employment with the VA as a program clerk was 
approved.
 
VA mental hygiene clinic records in December 1992 showed that 
the veteran reported less depression, and he was no longer 
taking medication.  He stated that he was attempting to 
acclimate to retirement.  It was noted that there was no 
significant change in his overall condition, and that he 
continued his attempts to interact with others through 
dancing, church activities, relatives, and sports events.  

By rating action of December 1992, the RO denied a rating in 
excess of 50 percent for schizophrenia.  

VA mental hygiene clinic records showed that in January 1993 
the veteran remained moderately to severely depressed while 
off his medication.  He was noted to be dysphoric, anhedonic, 
and lacking in energy.  He did not have any suicidal 
ideation.  Records from the vocational assistance clinic in 
January 1993 assessed the veteran to be too severely 
depressed to engage in vocational retraining and/or work, and 
the prognosis for such was guarded.  Mental hygiene clinic 
records in April 1994 noted that the veteran reported he had 
recently begun a dating relationship, and that he appeared 
optimistic regarding adding someone to his life.  In May 
1994, his symptoms appeared stable.  Records from the 
vocational assistance clinic from October 1993 to May 1994 
showed that he continued to struggle with feelings of 
depression, and to involve himself in volunteer activities 
with his church and in baseball research.  It was also noted 
that he had unresolved conflicts regarding his work/training 
and the reality of his illness.  In May 1994, he reported to 
a vocational specialist that his depression had increased.  

In his May 1994 Substantive Appeal, the veteran stated that 
his service-connected condition began to deteriorate in 1983.  
He stated that he had held various jobs at the VA, and tried 
to maintain a research-oriented job so that he could work 
alone, because his stress would increase whenever he dealt 
with the public.  He stated that he sought weekly psychiatric 
treatment beginning in 1991, after he had an argument with 
another employee.  He claimed that his therapist recommended 
that he retire based on his service-connected nervous 
condition, and that he followed such advice in December 1992.  
He stated that he continued to receive psychiatric treatment 
on an individual and group basis, and that he was not 
approved for retraining by vocational rehabilitation 
counselors due to his condition.  He stated that he mostly 
stayed at home but sometimes went to church, that he had 
trouble with his memory when he would read, and that he had 
no energy to socialize due to depression.  He claimed the 
medication prescribed by his doctors had not helped him.  

On a June 1994 VA examination, the veteran reported that he 
received a college degree (with a journalism major) in 1962.  
He reported that his psychiatric condition worsened in March 
1991, and that he was placed on Prozac and received 
individual and group therapy for depression.  It was noted on 
a review of medical records that the veteran's condition had 
shown some improvement initially, but that by May 1992 his 
condition worsened to the point where his symptoms affected 
his ability to work.  The veteran stated that he was 
currently not taking any medication.  He reported that his 
longest job was working at a VA medical center in several 
different capacities from 1973 to December 1992, when he 
retired due to depression.  He related that he was interested 
in baseball history and history in general, and that he read, 
attended church, watched television, and socialized with a 
few friends.  He reported that he had never married and did 
not date.  

On examination, the veteran was informally but neatly 
attired, and he spoke in a quiet voice, giving relevant and 
concise responses.  His mood appeared to be within normal 
limits.  There was no evidence of specific anxiety syndrome, 
suicidal ideation, or psychotic thought content.  He was 
oriented, alert, and cooperative.  His memory, intelligence, 
general information, and calculation were all satisfactory.  
His proverb interpretation, differentiation of similar 
things, and judgment in a specific situation were 
satisfactory.  He was found to be capable of managing his 
funds to his own best interest.  The diagnoses were chronic 
schizophrenia, latent type, in remission; and chronic 
depression, in remission (Axis I).  The Global Assessment of 
Functioning (GAF) score was 70, representing only mild 
interference in functioning due to psychiatric causes at 
present.  The examiner commented that it seemed that the 
veteran could do work if it was not too stressful.  

In a July 1994 statement, a VA doctor at the mental hygiene 
clinic related that the veteran had been treated between 
August 1991 and April 1993 with antidepressant medications 
due to a diagnosis of depression, not otherwise specified, 
with obsessive compulsive features.  The doctor indicated 
that sequential medication trials included Prozac, Prozac 
augmented with Lithium and Nortriptyline (with therapeutic 
serum levels of Lithium and Nortriptyline), and a combined 
trial of Lithium, Prozac, and Nortriptyline.  The doctor 
noted that there was no consistent response to the medication 
trials, and that they were discontinued in April 1993.  

VA mental hygiene clinic records showed that in July 1994 the 
veteran's symptoms were stable, and he had a slightly 
depressed affect.  An August 1994 treatment plan indicated 
that he had remained stable with a lowered level of 
depressive symptoms.  It was also noted that he had some 
acute symptoms of anxiety and depression, mostly concerning 
relationship issues, especially regarding the lack of a 
relationship with his father.  A September 1994 vocational 
assistance clinical record indicated that the veteran 
reported feeling a pervasive, flat, depressed sense all the 
time, and that he lacked motivation for any sustained 
activity.  He also reported having vague, intermittent 
thoughts of suicide, mainly at night.  

At a September 1994 RO hearing, the veteran testified that, 
after service, he worked for two newspapers for eight or nine 
years; that he was employed by a VA medical center from July 
1973 through December 1992 and held a variety of clerical 
positions; that beginning in 1991 he began to feel nervous 
and uncomfortable enough that he did not want to work as an 
administrative assistant at the VA, and he sought treatment; 
that he took time off from work after he had an altercation 
with another employee in early 1992; that he did not work 
more than a few days for the rest of the year, and that he 
retired on disability (depression and nervousness) at the end 
of 1992 on the suggestion of his psychologist; that he had 
pervasive depression, lack of motivation and concentration, a 
sense of hopelessness, and was socially isolated; that 
although he was active in his church, he had a feeling of 
"distance" about it, saw "no depth" to any social 
activity, and did not feel close to anybody; that on a weekly 
basis he saw a psychologist in both an individual and group 
setting; and that after retiring in 1992 he saw VA vocational 
rehabilitation personnel who encouraged him to try to work, 
but that he did not want to go back to work due to a lack of 
motivation, reason, and effort.  

VA mental hygiene clinic records showed that in September 
1994 the veteran reported feelings of hopelessness and 
suicidal ideation at times.  An October 1994 vocational 
assistance clinical record indicated that he remained 
unemployable, and that his condition appeared to be chronic, 
because ever since he was first seen in the clinic in May 
1992, there had not been sufficient improvement to warrant 
vocational retraining.  Subsequent records from the 
vocational clinic in November 1994 and January 1995 indicated 
that the veteran remained depressed, continued to receive 
treatment in the mental hygiene clinic, and was active in the 
community, particularly his church.  Mental hygiene clinic 
records of February 1995 showed that he continued to isolate 
himself from significant relationships, had a low level of 
depression, and in therapy focused on building meaningful 
relationships and avoiding depression.  In June 1996, it was 
noted that the veteran would continue group therapy, but 
would only be seen on an individual basis on as-needed basis 
because he had shown improvement in his ability to relate to 
others, and had gained some insight into his depression and 
personality characteristics.  

In January 1998, the veteran's representative claimed a T/R.  
In his March 1998 formal application for a T/R, the veteran 
reported that he had completed college and had last worked 
full-time in December 1991.  He reported that he was last 
employed as a program assistant at a VA hospital from January 
1988 to December 1992, and that his service-connected 
depression/anxiety prevented him from securing or following 
any substantially gainful occupation.  He indicated that he 
had lost a year from his last job due to illness, that he had 
left his last job because of his disability, and had not 
tried to obtain employment since then.  He denied receiving 
any education or training either before or since he became 
too disabled to work.  

On an April 13, 1998 VA psychiatric examination, the veteran 
reported that he lived alone in an apartment.  He noted that 
he had worked as a sports writer for several years after 
service, and then in various positions at the VA for nearly 
20 years.  He reported that in about 1990 his symptoms of 
depression, nervousness, panic, suicidal ideation, and severe 
mood swings worsened, and that by 1992 he felt he could no 
longer work.  He reported that he was active in his church, 
and pursued an interest in baseball history.  He stated that 
he had had a girlfriend until 1991, and had not had one since 
then, relating that he had little motivation to form 
relationships with others.  He noted that he was a founding 
member of a society for American baseball research, which 
published articles and held an annual convention, but he 
indicated that he spent little time pursuing these 
activities.  He indicated that he currently received 
psychiatric treatment at the VA, but was not taking any 
psychiatric medication.  He stated that he had very few 
friends, and had acquaintances at church, but rarely 
socialized with them.  He stated that he saw his family up to 
four times per year.  He complained of continuing severe 
symptoms of depression which had a negative impact on his 
functioning.  He indicated that he awoke nearly every morning 
feeling fatigued and depressed, which made it hard for him to 
get out of bed.  He described his mood as flat or tired, his 
energy as poor, and his concentration as terrible.  

On mental status examination, the veteran was neatly groomed 
and dressed, spoke softly, and made eye contact.  Although he 
displayed a sense of humor, his affect appeared to be flat.  
His thought processes were logical and coherent.  He denied 
suicidal, homicidal, and paranoid ideation, as well as 
auditory/visual hallucinations and delusions.  He was alert 
and oriented in three spheres.  He was found to be capable of 
managing his own benefits.  The diagnoses were major 
depressive disorder (Axis I), and schizoid personality 
disorder (Axis II).  The GAF score was 38.

A subsequent April 1998 VA social and industrial survey 
indicated that the veteran lived alone and was seen in the VA 
outpatient psychiatric clinic once a week.  It was noted that 
he had been a sports writer for a local paper for eight years 
prior to working as a VA clerk for 20 years.  He reported 
that he was never promoted beyond his low-level position at 
the VA due to his depression, which left him unmotivated.  He 
reported that he had tried many antidepressant medications, 
none of which had worked, and that he had not worked since he 
retired from the VA.  He reported that he had been somewhat 
active at his church for awhile, and was involved in square 
dancing, but stated that he had lost interest in things he 
had once enjoyed.  He denied any suicidal ideation, and 
stated that he had very little concentration.  He related 
that he had become more lethargic in the past five years, and 
that his depression had interfered with his ability to work 
and have meaningful relationships.  At the interview, the 
veteran appeared to be quite depressed and resigned to living 
with his depression.  He was noted to have a flat affect.  He 
reported that he had to push himself to get out of bed most 
mornings.  The social worker opined that the veteran's 
depression had had a great impact on his ability to work 
currently, and on his ability to move ahead in the workplace 
while he was employed.  

A June 1998 VA mental hygiene clinical record indicated that 
the veteran continued to receive treatment for anxiety and 
depression symptoms, and to participate in interactive group 
psychotherapy sessions.  

By rating action of January 1999, the RO granted a 70 percent 
rating for schizophrenia (based on the new regulatory 
criteria in effect) and a T/R, each effective April 13, 1998.  

II.  Analysis

The veteran contends that his service-connected schizophrenia 
is more disabling than reflected by the ratings assigned by 
the RO.  The Board of Veterans Appeals (Board) thus finds 
that his claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  The Board is satisfied that all relevant 
evidence has been properly developed, and that no further 
development is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
The veteran's schizophrenia was initially evaluated under 38 
C.F.R. § 4.132, Diagnostic Code 9205 (effective prior to 
November 7, 1996).  Under these criteria, a 50 percent rating 
is warranted for schizophrenia when symptoms produce 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating requires symptomatology 
which produces severe impairment of social and industrial 
adaptability.  A 100 percent rating requires active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.   38 C.F.R. § 4.132, Diagnostic Code 9205.  

On November 7, 1996, the rating criteria for schizophrenia 
were revised and are now found in 38 C.F.R. § 4.130, 
Diagnostic Code 9205.  Under the revised criteria, a 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, his own occupation, or his own name.  

As the veteran's claim for an increased rating for 
schizophrenia was pending when the VA regulations pertaining 
to rating psychiatric disabilities were revised, he is 
entitled to application of the version of the law which is 
more favorable to him (although the new criteria are only 
applicable to the period of time after their effective date).  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC     
3-2000.  After consideration of all the evidence, the Board 
concludes that the rating criteria in effect prior to 
November 7, 1996 are more favorable to the veteran, and thus 
they will be applied in the instant case.  

The focus of the rating process is on industrial impairment 
from the service-connected psychiatric disorder, and social 
impairment is significant only as it affects earning 
capacity.  38 C.F.R. § 4.129 (effective prior to November 7, 
1996).

A review of the record shows that the veteran's schizophrenia 
was rated 50 percent disabling from June 1976 through April 
12, 1998, and 70 percent disabling from April 13, 1998.  On 
May 22, 1992, the RO received the veteran's claim for an 
increased rating for schizophrenia.  After reviewing the 
complete record, the Board concludes that the veteran's 
psychiatric symptomatology was of such extent, severity, 
depth, and persistence as to have been productive of total 
social and industrial inadaptability since 1992, thus 
warranting a 100 percent schedular rating under Code 9205 
since that time.  

On VA examination of June 1994, the veteran's GAF score was 
70, representing mild interference in functioning due to 
psychiatric causes, and the examiner commented that it seemed 
that the veteran could do work if it was not too stressful.  
On VA examination of April 1998, his GAF score was 38, 
representing major impairment in several areas, such as work, 
family relations, judgment, thinking, or mood.  While it 
appears that the veteran's condition was initially mild in 
1994 but had worsened significantly by 1998, the numerous 
outpatient mental treatment and vocational counseling records 
dating from 1991 demonstrate that his service-connected 
psychiatric disability has remained largely static through 
the years, albeit with brief periods of remission, such as at 
the time of his 1994 VA examination, and that he was 
incapable of maintaining gainful employment.  

VA outpatient records show that the veteran's psychiatric 
symptomatology began to affect his work at the VA in 1991.  
He sought treatment for depression, fatigue, anhedonia, 
suicidal ideation, and feelings of stress and frustration, 
among other symptoms, and he was placed on medication that 
helped him.  However, the records show that in May 1992 his 
symptoms worsened to the extent that he took extensive time 
off from work.  That summer, it was noted that he was 
probably unemployable and should remain on sick leave from 
work until there was a positive change in his symptoms.  
Ultimately, he retired from work in November 1992 due to his 
service-connected psychiatric disability.  In January 1993, 
he was noted to be moderately to severely depressed, and a 
vocational counselor felt that he was still too depressed to 
engage in vocational retraining or work.  The veteran's 
medication trials were terminated by April 1993 due to 
inconsistent responses.  While the psychiatric disability 
appeared to stabilize for a time in 1994, enabling the 
veteran to begin a dating relationship, VA vocational clinic 
records in October 1994 show that there had not been 
sufficient improvement in his symptoms to warrant vocational 
retraining, and that he remained unemployable.  In 1995, 
records revealed that he continued to isolate himself from 
significant relationships.  Although in June 1996 he had 
shown improvement in his ability to relate to people, the 
veteran continued to receive treatment for symptoms of 
anxiety and depression, and participate in group therapy 
sessions at the VA.  

The Board notes the varying opinions as to the degree of 
severity of the veteran's schizophrenia over the years, as 
reflected by the different GAF scores.  After considering all 
the evidence, the Board finds that it is in relative 
equipoise with respect to whether the veteran's service-
connected schizophrenia was productive of total social and 
industrial inadaptability (the criteria for a 100 percent 
schedular rating under the rating criteria in effect prior to 
November 7, 1996) from 1992 to the present time.  With 
application of the benefit-of-the-doubt rule, the Board 
resolves this matter in favor of the veteran, and finds the 
evidence supports the grant of a 100 percent schedular rating 
for schizophrenia from 1992, and the appeal is granted to 
this extent.  


ORDER

A 100 percent schedular rating for schizophrenia is granted 
from 1992, subject to the applicable regulations governing 
the payment of monetary benefits.  



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals



 

